DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 12/08/2020, in which claims 1, 10, 12, 17, 25 were amended, claims 2, 6-9, 11 were cancelled, claims 5 and 16 were withdrawn, claims 27-29 were added, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 20150028450), Colonna et al. (US Pub. 20140367828), Parsey, JR. et al. (US Pub. 20120049320) and Cheng et al. (US Pub. 20170033112).
Regarding claim 1, Park et al. discloses in Fig. 2, paragraph [0063]-[0066], paragraph [0084], [0087]-[0094] a semiconductor device, comprising: 
a via structure [30] extending through a material [20], the via structure [30] comprising: 

a first outmost conductor [34] surrounding the first inner conductor [32] and coaxial with the first inner conductor [32A]; and 
a first inner insulator [36] between the first inner conductor [32] and the first outmost conductor [34] and in direct contact with the first inner conductor [32] and with the first outmost conductor [34]; and
a first outmost insulator [40] between the first outmost conductor [34] and the material [20] and in direct contact with the first outmost conductor [34] and the material [20];
a capacitor structure [70P] in the material [20], the capacitor structure [70P] comprising: 
a second inner conductor [74P]; 
a second outmost conductor [72P] surrounding the second inner conductor [74P] and coaxial with the second inner conductor [74P]; and 
second inner insulator [76P] between the second inner conductor [74P] and the second outmost conductor [72P], wherein the second outmost conductor [72P] is isolated from the second inner conductor [74P] by the second inner insulator [76P];
wherein the second outmost conductor [72P] comprises a single material;
an upper metal material [52 and 90] in direct physical contact with a portion of an upper surface of the material [20], with the first inner conductor [32], the first outmost conductor [34], the first inner insulator [36], the first outmost insulator [40], and the second inner conductor [74]; and 

Park et al. fails to disclose 
the capacitor structure extending through the material;
the capacitor structure comprising a second outmost insulator separating the second outmost conductor from the material, wherein the second outmost conductor comprises a single material in direct physical contact with the second inner insulator and the second outmost insulator;
the lower metal material in direct physical contact with the second outmost conductor.
Colonna et al. discloses in Fig. 13, Fig. 18, paragraph [0035], paragraph [0040], paragraph [0042], paragraph [0053]-[0062], [0065]-0070]
the capacitor structure [through silicon capacitor CD] extending through the material;
the lower metal material [ZR1 and ZR2] in direct physical contact with the second outmost conductor [6 and 45].
Parsey, JR. et al. discloses in Fig. 33, paragraph [0105]-[0106]
the capacitor structure [330] extending through the material [3330, 332 and 3372];
the capacitor structure comprising a second outmost insulator [3312] separating the second outmost conductor [3242] from the material [3330, 332 and 3372], wherein the second outmost conductor [3242] comprises a single material in direct physical contact with the second inner insulator [3244] and the second outmost insulator [3212];

For further providing support for a capacitor structure comprising a second outmost insulator, Cheng et al. is cited.
Cheng et al. discloses in Fig. 2, paragraph [0045], [0047]-[0048], [0051]-[0056]
the capacitor structure extending through the material [150, 170, 190];
the capacitor structure comprising a second outmost insulator [230] separating the second outmost conductor [240] from the material [150, 170, 190], wherein the second outmost conductor [240] comprises a single material in direct physical contact with the second inner insulator [250] and the second outmost insulator [230];
a lower metal material [130 and 140] in direct physical contact with the second outmost conductor [240].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Cheng et al., Parsey, JR. et al. and Colonna et al. into the method of Park et al. to include the capacitor structure extending through the material; the capacitor structure comprising a second outmost insulator separating the second outmost conductor from the material, wherein the second outmost conductor comprises a single material in direct physical contact with the second inner insulator and the second outmost insulator; the lower metal material in direct physical contact with the second outmost conductor.  The ordinary artisan would have been motivated to modify Park et al. in the above manner for the purpose of forming a through silicon capacitor having a first contact face electrically coupled to a first electrically conductive zone placed on a second side of the substrate KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Alternatively,
Regarding claim 1, Colonna et al. discloses in Fig. 13, Fig. 18, paragraph [0035], paragraph [0040], paragraph [0042], paragraph [0053]-[0062], [0065]-0070] a microelectronic device, comprising: 
a via structure [through silicon via LT] extending through a material [1, 2, SB and 15], the via structure [through silicon via LT] comprising: 
a first inner conductor [8 and 920] or [8 and 92]; 
a first outmost conductor [6 and 40] or [6 and 50] surrounding the first inner conductor [8 and 920] or [8 and 92] and coaxial with the first inner conductor [920] or [92]; 

a first outmost insulator [3] between the first outmost conductor [40 or 50] and the material [1, 2, SB and 15] and in direct contact with the first outmost conductor [40 or 50] and the material [1, 2, SB and 15]; 
capacitor structure [CD] extending through the material [through silicon capacitor CD] in the material [1, 2, SB and 15], the capacitor structure [through silicon capacitor CD] comprising: 
a second inner conductor [8 and 91]; 
a second outmost conductor [6 and 45] surrounding the second inner conductor [8 and 91] and coaxial with the second inner conductor [8 and 91]; and 
a second inner insulator [7] between the second inner conductor [8 and 91] and the second outmost conductor [6 and 45], wherein the second outmost conductor [6 and 45] is isolated from the second inner conductor [8 and 91] by the second inner insulator [7];
a second outmost insulator [3] separating the second outmost conductor [45] from the material [1, 2, SB and 15];
an upper metal material [interconnect 12]; and 
a lower metal material [ZR1 and ZR2] in direct physical contact with a portion of a lower surface of the material [1, 2, SB and 15], the lower metal material [ZR1 and ZR2] in direct physical contact with the second outmost conductor [6 and 45].

wherein the second outmost conductor comprises a single material in direct physical contact with the second inner insulator and the second outmost insulator.
Parsey, JR. et al. discloses in Fig. 33, paragraph [0105]-[0106]
wherein the second outmost conductor [3242] comprises a single material in direct physical contact with the second inner insulator [3244] and the second outmost insulator [3212].
For further providing support for a capacitor structure comprising the second outmost conductor comprises a single material in direct physical contact with the second inner insulator and the second outmost insulator, Cheng et al. is cited.
Cheng et al. discloses in Fig. 2, paragraph [0045], [0047]-[0048], [0051]-[0056]
wherein the second outmost conductor [240] comprises a single material in direct physical contact with the second inner insulator [250] and the second outmost insulator [230].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Parsey, JR. et al. and Cheng et al. into the method of Colonna et al. to include wherein the second outmost conductor comprises a single material in direct physical contact with the second inner insulator and the second outmost insulator. The ordinary artisan would have been motivated to modify Colonna et al. in the above manner for the purpose of providing suitable alternative configuration of a trench capacitor having electrical contacts from different sides [paragraph [0105]-[0106] of Parsey, JR. et al., paragraph [0045], paragraph [0047], lines 12-13, [0056]-[0057] of Cheng et al.]. Further, it would KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Colonna et al. fails to disclose
the upper metal material in direct physical contact with a portion of an upper surface of the material, with the first inner conductor, the first outmost conductor, the first inner insulator, the first outmost insulator, and the second inner conductor.
Parsey, JR. et al. discloses in Fig. 33
an upper metal material [3364] in direct physical contact with a portion of the second inner conductor [3346].
Park et al. discloses in Fig. 1-Fig. 4
the upper metal material [52 and 90] in direct physical contact with a portion of an upper surface of the material [20], with the first inner conductor [32], the first outmost conductor [34], the first inner insulator [36], the first outmost insulator [40], and the second inner conductor [74].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Parsey, JR. et al. and Park et al. into the method of Colonna et al. to include the upper metal material in direct physical contact with a portion of an upper surface of the material, with the first inner conductor, the first outmost conductor, the first inner insulator, the first outmost insulator, and the second inner conductor. The ordinary artisan would have been motivated to modify Colonna et al. in the above manner for the purpose of forming isopotential conductive layers to electrically connect the first inner conductor and the first outmost conductor to each other such that the first inner conductor and the first 

Regarding claim 3, Park et al. discloses in Fig. 2 wherein the material [20] has a thickness and the first inner insulator [36] has a height equal to the thickness.

Regarding claim 4, Park et al. discloses in Fig. 2 
wherein a first dimension of the via structure [30] is larger than a second dimension of the capacitor structure [70P].
Colonna et al. discloses in Fig. 14, Fig. 18, paragraph [0064]
wherein a first dimension of the via structure [LT] is larger than a second dimension of the capacitor structure [CD].

Regarding claim 25, Park et al. discloses in paragraph [0062]-[0064], [0067]-[0070] wherein each of the first inner conductor [32], the first outmost conductor [34], the first inner insulator [36], the first outmost insulator [40], the second inner conductor [74], and the second inner insulator [76] individually comprises a single material.

Consequently, the combination of Park et al. and Parsey, JR. et al. discloses limitation of claim 25.

Regarding claim 26, Park discloses wherein lower surfaces of each of the first inner conductor [32], the first outmost conductor [34], the first inner insulator [36], the first outmost insulator [40] are substantially coplanar with the lower surface of the material [20].
Colonna et al. suggests lower surface of TSV is substantially coplanar with lower surface of the second outmost conductor of the capacitor structure. Specifically, Colonna et al. discloses in Fig. 13, Fig. 18 wherein lower surfaces of each of the first inner conductor [8 and 920] or [8 and 92], the first outmost conductor [6 and 40] or [6 and 50], the first inner insulator [7], the first outmost insulator [3], and the second outmost conductor [45] are substantially coplanar with the lower surface of the material [1, 2, SB and 15].
Consequently, the combination of Park and Colonna discloses limitation of claim 26.

Regarding claim 27, Park et al. discloses in Fig. 1-2, 
wherein upper surfaces of each of the first inner conductor, the first outmost conductor, the first inner insulator, the first outmost insulator, the second inner 
Cheng discloses in Fig. 2 
wherein upper surfaces of each of the second inner conductor [260], the second outmost conductor [240], the second inner insulator [250], and the second outmost insulator [230] are substantially coplanar with the upper surface of the material [150, 170 and 190] and are substantially coplanar with the upper surface of the via structure [164, 184 and 214].
Consequently, the combination of Park and Cheng et al. discloses limitation of claim 27.

Regarding claim 28, Park discloses in Fig. 1
wherein the second inner conductor [74] comprises a single material in direct physical contact with a single material of the second inner insulator [76].
Parsey, JR. et al. discloses in Fig. 33
wherein the second inner conductor [3346] comprises a single material in direct physical contact with a single material of the second inner insulator [3344].
Consequently, the combination of Park and Parsey, JR. et al. discloses limitation of claim 28

Regarding claim 29, Park discloses in Fig. 1-2
wherein the second inner insulator [76] is in direct physical contact with the second inner conductor [74] and the second outmost conductor [72].

wherein the second inner insulator [3344] is in direct physical contact with the second inner conductor [3346] and the second outmost conductor [3242], and wherein the second outmost insulator [3212] is in direct physical contact with the second outmost conductor [3242] and the material [3330, 332 and 3372].
Cheng discloses in Fig. 2
wherein the second inner insulator [250] is in direct physical contact with the second inner conductor [260] and the second outmost conductor [240], and wherein the second outmost insulator [230] is in direct physical contact with the second outmost conductor [240] and the material [150, 170 and 190].
Consequently, the combination of Park, Cheng et al. and Parsey, JR. et al. discloses limitation of claim 29.

Claims 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 20150028450) in view of Colonna et al. (US Pub. 20140367828) and Parsey, JR. et al. (US Pub. 20120049320).
Regarding claims 10 and 12, Park et al. discloses in Fig. 2, paragraph [0084], [0087]-[0094] a microelectronic device, comprising: 
a via structure [30] comprising a first inner conductive material [32], a first inner insulative material [36] coaxial to the first inner conductive material [32], and a first outer conductive material [34] coaxial to the first inner insulative material [36]; and 
a capacitor structure [70P] comprising a second inner conductive material [74P], a second inner insulative material [76P] coaxial to the second inner conductive material 
a metal material [54] adjacent the via structure [30] and the capacitor structure [70P], the metal material [54] in direct physical contact with the first inner conductive material [32], the first outer conductive material [34], the first inner insulative material [36].
Park et al. fails to disclose
a lower surface of the first outer conductive material of the via structure substantially coplanar with a lower surface of the second outer conductive material of the capacitor structure;
the metal material in direct physical contact with the second outer conductive material.
Colonna et al. discloses in Fig. 13, Fig. 18, paragraph [0035], paragraph [0040], paragraph [0042], paragraph [0053]-[0062], [0065]-0070]
a lower surface [F42] of the first outer conductive material [6 and 40] or [6 and 50] of the via structure [through silicon via LT] substantially coplanar with a lower surface [F41] of the second outer conductive material [6 and 45] of the capacitor structure [through silicon capacitor CD];
the metal material [ZR1 and ZR2] in direct physical contact with the second outer conductive material [6 and 45].

Park fails to disclose
a second outer insulative material in direct contact with and substantially surrounding a single material of the second outer conductive material;

Parsey, JR. et al. discloses in Fig. 33, paragraph [0105]-[0106]
a second outer insulative material [3212] in direct contact with and substantially surrounding a single material of the second outer conductive material [3242];
wherein the second outer insulative material [3212] is coaxial to the second outer conductive material [3242], the second outer insulative material [3212] contacting the metal material [3384] and the second inner conductive material [3346] isolated from the metal material [3384].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Parsey, JR. et al. into the method of Park et al. to include a second outer insulative material in direct contact with and substantially surrounding a single material of the second outer conductive material; wherein the second outer insulative material is coaxial to the second outer conductive material, the second outer insulative material contacting the metal material and the second inner conductive material isolated from the metal material. The ordinary artisan would have been motivated to modify Park et al. in the above manner for the purpose of providing suitable alternative configuration of a trench capacitor having electrical contacts from different sides [paragraph [0104]-[0106] of Parsey, JR. et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

another metal material [52 and wiring 90] adjacent the via structure [30] and the capacitor structure [70P], the another metal material [52 and wiring 90] contacting the first inner conductive material [32] and the second inner conductive material [74P];
wherein the first inner conductive material [32], the first outer conductive material [34], and the second inner conductive material [74P] contact the another metal material [52 and wiring 90].
wherein the another metal material [52 and wiring 90] contacts the second inner conductive material [74P] without contacting the second outer conductive material [72P].
Parsey, JR. et al. also discloses in Fig. 33
wherein the another metal material [3364] contacts the second inner conductive material [3346] without contacting the second outer conductive material [3242].

Claims 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Colonna et al. (US Pub. 20140367828) in view of Park et al. (US Pub. 20150028450) and Parsey, JR. et al. (US Pub. 20120049320) and Cheng et al. (US Pub. 20170033112).
Regarding claim 17, Colonna et al. discloses in Fig. 13, Fig. 18, paragraph [0035], paragraph [0040], paragraph [0042], paragraph [0047]-[0048], paragraph [0053]-[0062], [0065]-0070] a semiconductor device, comprising: 

an upper metal material [121, 122 and 123] in direct physical contact with a first inner conductive material [8 and 92] of the via structure [LT], and with a second inner conductive material [6 and 91] of the capacitor structure [CD] and a first inner insulator [7] in direct contact with the first inner conductive material [8 and 92] and a first outer conductive material [6 and 40] of the via structure [LT]; and 
a lower electrical conductive material [ZR1 and ZR2] in direct physical contact with the first inner conductive material [8 and 92] of the via structure [LT], with the first outer conductive material [6 and 40] or [6 and 50] of the via structure [LT], and with a second outer conductive material [6 and 45] of the capacitor structure [CD] and a second outer insulator of the capacitor structure [CD] separating the second outer conductive material [6 and 45] from the material [1, 2, SB and 15].
Colonna et al. fails to explicitly disclose 
the lower electrical conductive material comprising a metal layer.
However, Colonna et al. discloses the lower electrical conductive material [ZR1 and ZR2] forms part of a redistribution layer and the upper electrical conductive material comprising metal. In addition, metals are known to have the above described properties: being an electrical conductive material and forming part of a redistribution layer. Therefore it would have been obvious to select metal based on their suitability for use 
Park et al. discloses in Fig. 1 and paragraph [0080]
a lower electrical conductive material [54] comprising a metal material.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Park et al. into the method of Colonna et al. to include the lower electrical conductive material comprising a metal layer. The ordinary artisan would have been motivated to modify Colonna et al. in the above manner for the purpose of providing suitable material of the electrical conductive material. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Colonna et al. fails to disclose 
wherein the upper metal material in direct physical contact with the first outer conductive material of the via structure.
Parker et al. discloses in Fig. 1, paragraph [0079]-[0081]
wherein the upper metal material [52] in direct physical contact with the first outer conductive material [34] of the via structure.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Parker et al. into the method of Colonna et al. to include wherein the upper metal material in direct physical contact with the first outer conductive material of the via structure. The ordinary artisan would have been motivated to modify Colonna et al. in the above manner for the 
Colonna et al. fails to disclose
the second outer conductive material comprising a single material in direct physical contact with a second inner insulator and the second outer insulator.
Parsey, JR. et al. discloses in Fig. 33, paragraph [0105]-[0106]
wherein the second outer conductive material [3242] comprises a single material in direct physical contact with the second inner insulator [3244] and the second outer insulator [3212].
For further providing support for a capacitor structure comprising the second outmost conductor comprises a single material in direct physical contact with the second inner insulator and the second outmost insulator, Cheng et al. is cited.
Cheng et al. discloses in Fig. 2, paragraph [0045], [0047]-[0048], [0051]-[0056]
wherein the second outer conductive material [240] comprises a single material in direct physical contact with the second inner insulator [250] and the second outer insulator [230].
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 18, Colonna et al. discloses in Fig. 13 wherein the second inner conductive material [8 and 91] of the capacitor structure [CD] is isolated from the lower metal material [ZR1].

Regarding claim 19, Colonna et al. discloses in Fig. 7-Fig. 13, paragraph [0043] 
wherein the first inner conductive material [8 and 92] of the via structure [LT] and the second inner conductive material [8 and 91] of the capacitor structure [CD] comprise the same material [TiN and copper].

Regarding claim 20, Colonna et al. discloses in Fig. 15-Fig. 18, paragraph [0040], paragraph [0065] wherein the first outer conductive material [6 and 50] of the via 

Regarding claim 21, Colonna et al. discloses in Fig. 14, Fig. 18, paragraph [0064] wherein a width of the via structure [LT] is larger than a width of the capacitor structure [CD].

Regarding claims 22, 23 and 24, Colonna et al. discloses in Fig. 13, Fig. 18 
wherein a bottom surface [F41] of the first inner conductive material [8 and 92] is substantially coplanar with a bottom surface [F42] of the first outer conductive material [6 and 40] or [6 and 50];
wherein a bottom surface of the second inner conductive material [8 and 91] is not substantially coplanar with a bottom surface of the second outer conductive material [6 and 45];
wherein a bottom surface of the first inner conductive material [8 and 92] is not substantially coplanar with a bottom surface of the second inner conductive material [8 and 91].

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 10, 12-15, 17-29 have been considered but are moot in view of the new ground of rejection and because the arguments do not apply to the new reference.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822